Citation Nr: 1529876	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  14-15 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for memory loss due to Alzheimer's disease.

2.  Entitlement to service connection for memory loss due to Alzheimer's disease, to include as secondary to service connected epilepsy (claimed as seizure disorder).


REPRESENTATION

Appellant represented by:	James M. McElfresh, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1957 to December 1960 and from February 1961 to July 1987.

This case comes before the Board of Veterans' Appeals (Board) from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In that decision, the RO granted the Veteran's application to reopen his claim for entitlement to service connection for Alzheimer's disease.  However, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The issue of entitlement to service connection for memory loss due to Alzheimer's disease, to include as secondary to service connected epilepsy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2011 rating decision, the RO denied the Veteran's claim for entitlement to service connection for memory loss due to Alzheimer's disease.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the April 2011 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for memory loss due to Alzheimer's disease.


CONCLUSIONS OF LAW

1.  The April 2011 decision that denied the claim for entitlement to service connection for memory loss due to Alzheimer's disease is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2014).

2.  Evidence received since the April 2011 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for entitlement to service connection for memory loss due to Alzheimer's disease have therefore been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In April 2011, the RO denied the Veteran's claim for entitlement to service connection for memory loss due to Alzheimer's disease.  The Veteran was notified of this denial in a letter later that month but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The RO's denial was based on a lack of nexus between the Veteran's diagnosed Alzheimer's disease and his service.  The evidence before the RO included the service treatment records, which did not reflect the incurrence of an in-service head or other injury to which the Alzheimer's disease could be attributed.  Since the April 2011 denial, the Veteran has offered testimony as to two in-service head injuries.  Specifically, the Veteran stated that he received a large jolt of electricity from a power supply that caused him to hit his head and lose consciousness and was hit in the head by part of an antenna mount and was again rendered unconscious.  The Board finds this testimony to be competent, credible, and consistent with the circumstances of the Veteran's service including his military occupation specialties as an ordinance mechanic and fire control technician.  See 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a) (2014) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  In addition, as noted in the remand section below, the Veteran submitted medical literature indicating an association between traumatic brain injury (TBI) and Alzheimer's disease.  Moreover, the Veteran has since the April 2011 denial been granted service connection for epilepsy and, as noted below, submitted evidence showing a relationship between epilepsy and Alzheimer's disease.  As this evidence relates to the basis for the prior denial and, as discussed below, could reasonably substantiate the claim were the claim to be reopened (i.e., triggering VA's duty to assist) reopening of the claim for service connection for memory loss due to Alzheimer's disease is warranted.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

ORDER

The application to reopen a claim for entitlement to service connection for memory loss due to Alzheimer's disease is granted.


REMAND

The October 2013 VA examiner gave an ambiguous opinion as to whether the Veteran's Alzheimer's disease was caused by his service connected epilepsy.  In an April 2014 addendum, the examiner clarified that he believed it was less likely than not that the Alzheimer's disease was proximately due to epilepsy because "there are not any studies linking epilepsy to Alzheimer's disease that are known to this clinician."  This opinion is flawed for two reasons.  First, under 38 C.F.R. § 3.310(b) (2014), service connection is also warranted for aggravation of a non-service connected disability by a service connected disability, and this possibility was not addressed by the VA examiner.  In addition, the Veteran's agent has cited to studies indicating a relationship between seizures and Alzheimer's disease.  These include studies on the web site alz.org, including a summary of research that states, "Scientists have long thought that epileptic seizures were a complication of Alzheimer's disease.  But recent studies have found that seizures may play a key role in activating disease progression."  See http://www.alz.org/research/alzheimers_grants/for_researchers/overview-2012.asp?grants=2012marchetti.  Thus, contrary to the VA examiner's opinion, there are medical studies linking epilepsy to Alzheimer's disease, and these show at the least the possibility of aggravation of Alzheimer's by epilepsy.  However, there is no medical opinion indicating a relationship between the Veteran's epilepsy and his Alzheimer's disease, as Dr. T.K.'s April 2015 opinion submitted by the Veteran, while diagnosing him with Alzheimer's disease, does not contain an opinion as to the etiology of this disorder.  A remand for a VA opinion from an appropriate physician to address the possibilities of both causation and aggravation of Alzheimer's by epilepsy and the medical studies on this relationship is therefore warranted.

The Veteran's agent has also submitted and referenced medical studies showing a relationship between TBI and Alzheimer's, and, given the Veteran's testimony as to in-service head injury, an opinion should be obtained on this question as well.

Accordingly, the claim for entitlement to service connection for memory loss due to Alzheimer's disease, to include as secondary to service connected epilepsy, is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an opinion from an appropriate specialist examiner as to the etiology of the Veteran's Alzheimer's disease.  
 
The claims file must be provided to the physician for review.

The physician should first indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's Alzheimer's disease is related to the in-service head injuries that he described - receiving a large jolt of electricity from a power supply that caused him to hit his head and lose consciousness and being hit in the head by part of an antenna mount and was again rendered unconscious

The examiner should then indicate whether it is at least as likely as not that the Veteran's Alzheimer's disease is either (a) caused or (b) aggravated by the service connected epilepsy.  

The examiner should also indicate whether it is at least as likely as not that the Veteran's Alzheimer's disease was caused by the in-service incident(s) of hitting his head and being rendered unconscious.
 
A comprehensive rationale should accompany each opinion provided.  The physician should specifically address all medical studies cited by the Veteran's agent, to include those on the web site alz.org, those showing a relationship between TBI and Alzheimer's, and any other relevant medical literature.  If the examiner determines that additional studies or opinions are necessary, then appropriate action should be taken to accomplish the suggested development.

The physician is advised that the Veteran is competent to report symptoms, treatment, and injuries, that his reports must be taken into account in formulating the requested opinions, and that his account of in-service head injuries has been found by the Board to be credible.

2.  After the above development has been completed, readjudicate the claim for entitlement to service connection for memory loss due to Alzheimer's disease, to include as secondary to service connected epilepsy.  If any benefit sought on appeal remains denied, furnish the Veteran and his agent a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


